Citation Nr: 0418694	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
the issue of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of her service connection claim.  Thereafter, due to a change 
in residence, her claims folder was transferred to the RO in 
St. Petersburg, Florida.  


REMAND

At the personal hearing conducted before a hearing officer at 
the RO in March 2002, the veteran testified that, during 
service, she was sexually harassed and raped and that these 
stressful events caused her to develop a psychiatric disorder 
which included a dependence on alcohol.  Hearing transcript 
(T.) at 2-13.  According to the relevant regulation, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to:  records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
disease; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2003).  

In a February 1998 letter in the present case, the RO 
notified the veteran that evidence from sources other than 
her service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  In 
this letter, the RO provided the veteran with the opportunity 
to furnish this type of evidence or to advise VA of the 
potential source(s) of such evidence.  See, 38 C.F.R. 
§ 3.304(f)(3) (2003).  In April 1998, the veteran submitted a 
statement in which she discussed the circumstances 
surrounding her purported in-service stressful events of 
sexual harassment and rape.  However, she did not 
specifically address the issues set forth in the RO's 
February 1998 letter (e.g., whether additional sources of 
evidence other than her service records and whether evidence 
of behavior changes exist).  

The Board believes, therefore, that another attempt should be 
made to obtain any such specific information that is 
available from the veteran.  In this regard, the Board notes 
that the veteran should be informed that she has the 
responsibility of providing relevant information.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist is not a one-way street.  If a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  

Furthermore, the Board notes that no attempt has been made to 
verify the veteran's claimed in-service stressors.  
Therefore, following receipt of any additional information 
from the veteran on remand, an attempt should be made to 
verify her purported in-service stressors.  

Moreover, post-service medical records which have been 
obtained and associated with the claims folder reflect 
treatment for, and evaluation of, a psychiatric disorder 
variously diagnosed as alcohol and tobacco dependence, an 
adjustment disorder with a depressed mood, major depression, 
an anxiety state not otherwise specified, and a chronic 
dysthymic disorder between April 1990 and February 2002.  In 
a letter dated in September 1998, a VA clinical psychologist 
noted that the veteran's "difficulties began when she joined 
the military and faced a series of discriminatory acts 
comprising sexual harassment and, by her description, sexual 
assault."  

While the VA clinical psychologist's statement appears to 
have been based upon the veteran's own report of her 
in-service stressors, the fact remains that she (the veteran) 
has not been accorded a VA psychiatric examination since her 
separation from active military duty.  On remand, therefore, 
the veteran should be accorded such an examination to 
determine the nature and etiology of her diagnosed 
psychiatric disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who rendered psychiatric 
treatment to her since her separation 
from service in October 1976.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VAMC in West 
Palm Beach, Florida since September 2002.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  Also, the RO should contact the 
veteran and notify her of her opportunity 
to furnish, or to advise VA of the 
potential source(s) of, evidence from 
sources other than her service records or 
evidence of behavior changes which may 
constitute credible supporting evidence 
of her purported in-service stressor.  
See, 38 C.F.R. § 3.304(f)(3) (2003).  

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's purported 
in-service stressors of sexual harassment 
and rape.  The RO should provide USASCRUR 
with a description of the alleged 
stressors identified by the veteran as 
well as copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  The USASCRUR's 
response should be included in the claims 
folder.  

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disorder, to include PTSD, that she may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory should be 
accomplished.  

The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

The RO should inform the examiner that 
only a verified stressor(s) which has 
(have) been verified may be used as a 
basis for a diagnosis of PTSD.  If PTSD 
is diagnosed, the psychiatrist should 
specify which stressor(s) was (were) used 
as the basis for the diagnosis, whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should then 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service.  
The examiner should reconcile any 
opinions with the service medical 
records, the September 1996 VA outpatient 
treatment records and the September 1998 
report by the VA clinical psychologist.  

7.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a psychiatric disability 
to include PTSD.  If the decision remains 
in any way adverse to the veteran, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of evidence received.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



